DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Hancock et al. (US Pub 2016/0287480).
As of claim 1, Krafft discloses a smart container, comprising: 

 a lid attached to the body (243; see fig. 2), wherein the lid comprises a valve movable between an open position and a closed position (via Seal/closure mechanism with mechanics to open manually or automatically 222; see fig. 2; also see paragraph [0100]; 
an actuator configured to move the valve between the open position and the closed position (via lid closure mechanism operated through various means, springs, actuators, motors; see fig. 2; also see paragraphs [0100] and [0134])
a sensor configured to detect contact with the body or the lid, wherein the sensor comprises a touch-sensitive interface configured to receive a user input (via capacitance sensor 201, finger print sensor 210 or 224; see fig. 2; also see paragraph [0100]) and 
a control circuit communicatively coupled to the sensor and the actuator (via CPU logic/processor 204; see paragraph [0100]), wherein the control circuit is configured to: 
receive a signal from the sensor indicative of a sensed condition, wherein the sensed condition comprises the user input (see paragraph [0101], “the lid portion or the body portion may include a sensor to detect the user's touch or swipe across the bottle and send a signal to the lid closure mechanism to move the seals from the closed position to the open position”); and 
send a signal to the actuator when the sensed condition corresponds to an opening state (see paragraph [0101] and [0167], “the lid portion or the body portion may include a sensor to detect the user's touch or swipe across the bottle and send a signal 
So Kraft discloses that the sensed condition corresponds to the opening state when the user input comprises fingerprint (see paragraph [0167]), however it does not explicitly disclose user input comprises a unique code. 
Hancock discloses a container 100 wherien user authentication is performed via a verification mechanism 166, wherien verification mechanism comprises a finger print reader or a touch pad that a user enters a code or swipes a pattern (see paragraph [0044]).
From the teaching of Hancock it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kraft to include the function of entering a unique code as taught by Hancock since it is well known in the art that user authentication can be an biometric authentication or input pattern authentication such as a password, passcode or touch input pattern.
As of claim 2, Kraft discloses that the sensed condition comprises the identification of a specific individual (via identifying user using fingerprint sensor; see paragraph [0167]).  
As of claim 3, Hancock discloses that the sensed condition comprises a touch pattern entered by a user (via a touch pattern; see paragraph [0044]).  
As of claim 4, Kraft discloses a mechanical lock configured to selectively restrain movement of the valve (via spring and rod mechanism to open or close the closure mechanism; see fig. 34; also see paragraph [0143]).  


As of claim 9, combination of Krafft and Hancock discloses all the limitations of the claimed invention as mentioned in claim 1 above, Krafft further discloses that contents of the smart container are able to flow out of the smart container when the valve assembly (lid closure mechanism) is in the open configuration, and wherein the contents of the smart container are unable to flow out of the smart container when the valve assembly is in the closed configuration (see paragraphs [0101] and [0124]).
As of claim 10, Kraft discloses that the detected condition comprises the identification of a specific individual (via identifying user using fingerprint sensor; see paragraph [0167]).  
As of claim 11, Hancock discloses that the detected condition comprises a touch pattern entered by a user (via a touch pattern; see paragraph [0044]). 
As of claim 21, Hancock discloses that the unique code is associated with an authorized user of the smart container (see paragraph [0044]).  
As of claim 22, Krafft discloses that the control circuit is configured to adapt a control program associated with the authorized user, wherein the control program commands the actuator to move the valve between the open position and the closed position (via programmable conditions set by a user; see paragraph [0012] and [0097]).  
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Cohen (US Pub 2014/0378790). 
As of claim 16, Krafft discloses all the limitations of the claimed invention as mentioned in claim 1 above, claim 16 differs from claim 1 in that instead of “unique code” user identification is performed via a lip print sensor.
Cohen discloses a user identification system wherien the identification recognition system comprises a fingerprint scanner, a lip print scanner, face recognition, a retinal scan, a combination code, an activation code (see paragraph [0125]).
From the teaching of Cohen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Krafft to include the function of lip print sensor as taught by Cohen since it is well known in the art that user authentication can be an biometric authentication or input pattern authentication such as a password, passcode or touch input pattern. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Hancock et al. (US Pub 2016/0287480) and further in view of Gordon (US Pub 2018/0127180).
As of claim 5, combination of combination of Krafft and Hancock discloses all the limitations of the claimed invention as mentioned in claim 1 above, Krafft further 
Gordon discloses a mechanical lock configured to selectively secure a lid to a body of a container (see paragraph [0003]).
From the teaching of Gordon it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and Hancock to include the function of a mechanical lock as taught by Gordon in order to securely attached the lid to the container.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Hancock et al. (US Pub 2016/0287480) and further in view of Scalf et al. (US Pub 2019/0101112).
As of claim 7, combination of combination of Krafft and Hancock discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the control circuit is further configured to prevent the valve from moving from the open position to the closed position for a pre-determined period of time.  
Scalf discloses a portable container wherein a controller actuated valve remain open until a dispense time (predetermine time; see paragraphs [0046] and [0052]).
From the teaching of Scalf it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and 
As of claim 8, Scalf discloses that the body of the smart container comprises contents, and wherein the control circuit is further configured to prevent the valve from moving from the open position to the closed position until a pre-determined amount of contents is dispensed from the smart container (until user selected (predetermine amount) amount of foodstuff (content) is dispensed; see paragraph [0046]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Cohen (US Pub 2014/0378790) and further in view of LaGarde (US Pub 2019/0029448).
As of claim 17, combination of combination of Krafft and Cohen discloses all the limitations of the claimed invention as mentioned in claim 16 above, however it does not explicitly disclose a straw extending through the lid portion and toward the body portion, wherein the straw comprises a sensor and an automatic pump, and wherein the straw is configured to pump the contents of the smart container to the user when a characteristic of the user is authenticated.
LaGarde discloses a pump operated container wherien a sensor is used to detect user mouth and activate a pump and when the pump is actuated liquid is forced through a straw into the mouth of the user (see fig. 5A and 5B; see paragraph [0038]).
From the teaching of LaGarde it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Cohen (US Pub 2014/0378790) and further in view of Springer (US Pub 2011/0121020).
As of claim 18, combination of combination of Krafft and Cohen discloses all the limitations of the claimed invention as mentioned in claim 16 above, however it does not explicitly disclose the actuator comprises a solenoid.  
Springer discloses that an actuator assembly for a valve comprises a solenoid (see paragraph [0014]).
From the teaching of Springer it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and Cohen to utilize a solenoid as an actuator as taught by Springer since it is well known to utilize servo, motor or solenoid as actuators.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Cohen (US Pub 2014/0378790) and further in view of Scalf et al. (US Pub 2019/0101112). 
As of claim 19, combination of combination of Krafft and Cohen discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the controller is further configured to prevent the valve assembly from 
Scalf discloses a portable container wherein a controller actuated valve remain open unit a dispense time (predetermine time; see paragraphs [0046] and [0052]).
From the teaching of Scalf it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and Cohen to include the function preventing valve from closing as taught by Scalf in order to allow the user to pour desired amount of contents from the container.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft (WO 2017/075298) (Note: US Pub 2018/0305091 corresponding to the WIPO publication is used to map the claims to the reference) in view of Hancock et al. (US Pub 2016/0287480) and further in view of Jovanov (US 10,433,666).
As of claim 23-24, combination of Krafft and Hancock discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the smart container further comprises an imaging sensor configured to detect a feature of a user, wherein the imaging sensor comprises a camera, and wherein the detected feature is a face of the user.  
Jovanov discloses a smart beverage container comprising a camera configured to capture images that are used for facial recognition (see fig. 3; also see col. 10, lines 15-25).
From the teaching of Jovanov it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Krafft and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683